Citation Nr: 9910616	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  97-03 765A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disability.  

2.  Entitlement to service connection for a back disorder.  

3.  Entitlement to service connection for a neck disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from April 1974 to 
April 1978.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Nashville, Tennessee, Regional Office (RO).  


FINDINGS OF FACT

1.  There is no competent evidence of a nexus between the 
appellant's current arthritis of her knees, which was 
initially manifested many years after service, and inservice 
disease or injury.  

2.  There is no competent evidence of a nexus between the 
appellant's current arthritis of her lower back, which was 
initially manifested many years after service, and inservice 
disease or injury.  

3.  There is no competent evidence of a nexus between the 
appellant's current arthritis of her neck, which was 
initially manifested many years after service, and inservice 
disease or injury.  


CONCLUSIONS OF LAW

1.  The appellant has not submitted a well-grounded claim for 
service connection for bilateral knee disability.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.303(d), 3.307, 3.309 
(1998).  

2.  The appellant has not submitted a well-grounded claim for 
service connection for a back disorder.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5107 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.303(d), 3.307, 3.309 (1998).  

3.  The appellant has not submitted a well-grounded claim for 
service connection for a neck disorder.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5107 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.303(d), 3.307, 3.309 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts that she has arthritis in both knees, 
lower back, and neck, and that each of these arthritic 
conditions is related to her military service.  

A claimant filing for VA benefits has the duty to submit 
evidence that must "justify a belief by a fair and impartial 
individual" that the claim is plausible, and, therefore, well 
grounded.  38 U.S.C.A. § 5107(a).  A claim is not well 
grounded if the claimant fails to present such evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Evidentiary 
assertions by the claimant must be accepted as true for the 
purpose of determining if a claim is well grounded, except 
where such assertions are inherently incredible or beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19 (1993).  

For a claim of service connection to be well grounded, there 
must be competent evidence of current disability, of the 
incurrence or aggravation of a disease or injury during 
service, and of a nexus between the inservice injury or 
disease and the current disability.  That is, an injury 
during service may be verified by competent medical or lay 
witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause or 
symptoms during service, a competent opinion of a medical 
professional is required.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Additionally, where a 
veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and arthritis becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

The Board has carefully reviewed the evidence of record to 
determine if there are well-grounded claims for service 
connection for bilateral knee disability, a back disorder, 
and a neck disorder.  The first element required to show a 
well-grounded claim is met with regard to each issue because 
the medical evidence shows that a June 1996 medical record 
from F. V. G. Lytle, M.D., indicated that the appellant had 
marked arthritis of the knees and mild arthritis of the lower 
back and neck. 

However, the third element required for a well-grounded claim 
is not met with regard to any of the issues in this case 
because the appellant fails to show the required nexus 
between her current arthritis in the knees, low back, and 
neck and any injury or disease in service.  There is no 
medical evidence establishing a link of the arthritis in the 
knees, low back, and neck to the appellant's active military 
service.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Franko v. Brown, 4 Vet. App. 502, 505 (1993).  The 
Board notes that the initial manifestation of arthritis in 
the knees, low back, and neck was many years after the 
appellant's separation from service.  

Medical diagnoses involve questions that are beyond the range 
of common knowledge and experience.  Rather, they require the 
special knowledge and experience of a trained medical 
professional.  Although the appellant has presented 
statements regarding her arthritis in the knees, low back, 
and neck, the record does not show that she is a medical 
professional, with the training and expertise to provide 
clinical findings regarding any etiological relationship of 
the current disability in her knees, low back, and neck to 
service.  Consequently, her lay statements, while credible 
with regard to her subjective complaints and history, are not 
competent evidence for the purpose of showing a nexus between 
current complaints and service.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

Based upon the foregoing, the Board concludes that the 
appellant has failed to meet her initial burden of presenting 
evidence that her claims for service connection for bilateral 
knee disability, a back disorder, and a neck disorder are 
plausible or otherwise well grounded.  Therefore, they must 
be denied.  

Where the veteran has not met her initial burden, VA has no 
duty to assist her in developing facts pertinent to her 
claim, including no duty to provide her with a medical 
examination.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).  However, in the limited circumstances where a 
claim for benefits is incomplete, and references other known 
and existing evidence, VA is obliged under 38 U.S.C.A. 
§ 5103(a) to advise the claimant of the evidence needed to 
complete her application, and this duty must be based on the 
facts of each case.  See Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).  In this case, the RO substantially complied with 
this obligation in the statement of the case issued in 
November 1996.  Unlike the situation in Robinette, she has 
not put VA on notice of the existence of any specific 
evidence that, if submitted, could make these claims well 
grounded.  


ORDER

The claims for service connection for bilateral knee 
disability, a back disorder, and a neck disorder are denied.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

